                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

EDDIE AGUILERA,

              Plaintiff,

v.                                                                No. 2:19-cv-00280-JAP-CG

CITY OF ALBUQUERQUE,
DAVID GONZALES, and
J. OGUINN,

              Defendants.

                      MEMORANDUM OPINION AND ORDER
              DISMISSING CLAIMS AGAINST CITY OF ALBUQUERQUE

       On April 12, 2019, Plaintiff filed his Amended Complaint (Doc. 9).

       Initially, Plaintiff filed a Complaint on March 28, 2019 naming the City of Albuquerque

and two individuals1 as Defendants (Doc. 1). On April 2, 2019 Chief United States Magistrate

Judge Carmen E. Garza notified Plaintiff that:

       The Complaint fails to state a claim under 42 U.S.C. § 1983 against Defendant
       City of Albuquerque because it does not contain any factual allegations regarding
       Defendant City of Albuquerque. “To hold a local government liable under §
       1983, a plaintiff must prove: “(1) a municipal employee committed a
       constitutional violation, and (2) a municipal policy or custom was the moving
       force behind the constitutional deprivation.” McLain v. Sheriff of Mayes County,
       595 Fed.Appx. 748, 753-753 (10th Cir. 2014) (citing Myers v. Okla. Cnty. Bd. of
       Cnty. Comm'rs, 151 F.3d 1313, 1318 (10th Cir.1998) and Monell v. Dep't of Soc.
       *754 Servs., 436 U.S. 658, 694 (1978)). “A ‘single isolated incident’ does not
       prove the existence of an unconstitutional policy or custom.” Id. (citing City of
       Okla. City v. Tuttle, 471 U.S. 808, 821, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985)).

(Doc. 6).




1
 It appears from the original Complaint that the two individuals may be Albuquerque Police
Department Officers. See Doc. 1 at 2-3.
        Chief Judge Garza granted Plaintiff leave to file an amended complaint which states a

claim against Defendant City of Albuquerque. Chief Judge Garza informed Plaintiff, who is

proceeding in forma pauperis, that failure to timely file an amended complaint may result in

dismissal of this case against the Defendant City of Albuquerque without prejudice. She quoted

the relevant portion of the in forma pauperis statute, 28 U.S.C. § 1915(e)(2)(ii) which states:

“The court shall dismiss the case at any time if the court determines that . . . the action . . . fails

to state a claim on which relief may be granted.”

        Plaintiff timely filed an Amended Complaint (Doc. 9). However, the Amended

Complaint, construed liberally, does not contain any factual allegations that a City of

Albuquerque policy or custom was the moving force behind the constitutional deprivation

allegedly committed by City of Albuquerque employees. Consequently, the Court must dismiss

the claims against the City of Albuquerque in accordance with 28 U.S.C. § 1915(e)(2)(ii).

        IT IS ORDERED that Plaintiff’s claims against the City of Albuquerque are

DISMISSED without prejudice.



                                        __________________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                                    2
